         Case: 18-35934, 10/06/2020, ID: 11848722, DktEntry: 72, Page 1 of 2
        Case 6:12-cv-00053-DLC Document 309 Filed 10/06/20 Page 1 of 2

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    OCT 06 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 ASARCO LLC, a Delaware corporation,           No. 18-35934

               Plaintiff - Appellee,
                                               D.C. No. 6:12-cv-00053-DLC
   v.                                          U.S. District Court for Montana,
                                               Helena
 ATLANTIC RICHFIELD COMPANY,
 LLC, a Delaware corporation,                  MANDATE

               Defendant - Appellant,

  and

 BRITISH PETROLEUM, PLC, a United
 Kingdom Corporation and AMERICAN
 CHEMET CORPORATION, a Montana
 Corporation,

               Defendants.


        The judgment of this Court, entered September 14, 2020, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.
 Case: 18-35934, 10/06/2020, ID: 11848722, DktEntry: 72, Page 2 of 2
Case 6:12-cv-00053-DLC Document 309 Filed 10/06/20 Page 2 of 2
                                      FOR THE COURT:

                                      MOLLY C. DWYER
                                      CLERK OF COURT

                                      By: Jessica Flores
                                      Deputy Clerk
                                      Ninth Circuit Rule 27-7
